Title: From Alexander Hamilton to Richard Harison, 18 April 1791
From: Hamilton, Alexander
To: Harison, Richard


Treasury Department,18 April 1791
Sir,
As the confinement in which Charles Seely, the late Mate of Cap. Joseph Gorham junr. now is, appears likely to affect his life, I request you to take such measures in regard to the case, as will certainly prevent a consequence so extreme. The President being absent, no relief can be derived from him. I am fully persuaded both his humanity & justice would induce him, as far as in his power, to prevent a Sacrifice of the life of even an ill intentioned Citizen in a case wherein the extremity of the law is limited by an inconsiderable pecuniary penalty.
I presume you concur in opinion with me that the case is not so far free from wilful negligence & intention of fraud, as to give him any chance of relief under the mitigating Act.
I am, sir,   with great consideration,   Your Obedt. Servant
Alex Hamilton
Richard Harison Esqr.
 